Citation Nr: 0829654	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  04-31 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
February 1967.  The veteran's period of service from November 
17, 1961 to November 16, 1964 is considered honorable for VA 
purposes.  The veteran's period of service from November 17, 
1964 to November February 27, 1967 is considered dishonorable 
for VA purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's duty to assist requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007), see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The duty to provide a medical examination or 
obtain a medical opinion arises if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of that disability; 
establishes that the veteran suffered an event, injury, or 
disease in service or that certain diseases manifested during 
an applicable presumptive period; and indicates that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service.  
38 C.F.R. § 3.159(c)(4) (2007).  Whether the evidence 
indicates that the disability may be associated with the 
veteran's service is a low threshold.  McLendon, 20 Vet. App. 
at 82.  

Here, the evidence shows that the requirements triggering the 
duty to provide an examination for the veteran's back 
disability claim have been met.  First, the evidence 
establishes that the veteran suffered an event in service.  
In making this finding, the Board first acknowledges that the 
veteran had a period of dishonorable service.  In an 
administrative decision, dated in October 2006, the RO 
determined that the veteran's period of service from November 
17, 1961 to November 16, 1964 was considered honorable for VA 
purposes, but that his period of service from November 17, 
1964 to November February 27, 1967 was considered 
dishonorable for VA purposes.  A veteran is not entitled to 
benefits from disabilities incurred during dishonorable 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.12 
(2007).  

The evidence shows that the veteran's initially injured 
himself during his period of honorable service, and thus, is 
entitled to compensation for any disabilities incurred as a 
result of that injury.  Id.  The veteran's service medical 
records included a statement of medical and duty status, 
dated in May 1963, showing that the veteran had fractured his 
pelvis after being pinned between a truck and a cement dock.  
Three months later, the veteran presented with complaints of 
low back pain.  A chronological record of medical care of 
that date showed that the veteran was diagnosed with muscle 
strain secondary to redistribution of weight following pelvic 
injury.  The service medical records showed that the veteran 
also presented with back pain in September 1964 after falling 
down stairs.  The veteran was also seen in January 1966, 
August 1966, and September 1966 for back pain.  

The Board also finds there to be competent medical evidence 
of a current disability and that the lay and medical evidence 
indicates that this disability may be associated with the 
veteran's service.  In a radiology report from the 
Corrections Medical Center, dated in July 2004, Dr. S.H. 
reported that the veteran had advanced degenerative disk 
disease and facet arthropathy at L4-5 and L5-S1.  The veteran 
also asserted in his substantive appeal that his doctor told 
him that the advanced degeneration of the disc took years to 
develop.  The radiology report and the veteran's lay 
statement tend to show that the veteran's back condition had 
existed for some time.  The Board finds that because the 
threshold for determining whether the evidence indicates that 
the disability may be associated with the veteran's service 
is a low one, the radiology report and the veteran's lay 
statement satisfies this criterion.  McLendon, 20 Vet. App. 
at 82-83.  At this time the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim and the veteran should be provided with an appropriate 
examination. 

In reaching this conclusion, the Board is cognizant that the 
veteran is apparently incarcerated at this time.  According 
to a document from the Ohio Department of Rehabilitation and 
Correction entitled Offender Data, as of April 2003, the 
veteran was serving a sentence of 7 to 25 years.  The veteran 
had been incarcerated since May 1994 and his next parole 
hearing date was scheduled to take place in November 2008.  
The Board points out, however, that the United States Court 
of Appeals for Veterans Claims (Court) has long held that 
incarcerated veterans are entitled to the same care and 
consideration given to their fellow veterans.  See Bolton v. 
Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991)).  Further, the Court has cautioned 
"those who adjudicate claims of incarcerated veterans to be 
certain that they tailor their assistance to the peculiar 
circumstances of confinement."  Id.

VA does not have the authority to require a correctional 
institution to release a veteran so that VA can provide him 
the necessary examination at the closest VA medical facility.  
Nevertheless, VA's duty to assist an incarcerated veteran may 
include the following: (1) attempting to arrange 
transportation of the claimant to a VA facility for 
examination; (2) contacting the correctional facility and 
having their medical personnel conduct an examination 
according to VA examination work sheets, or; (3) sending a VA 
or fee-basis examiner to the correctional facility to conduct 
the examination.  See Bolton, at 191.

As such, on remand, the RO must either afford the veteran a 
formal VA examination or coordinate efforts with the 
correctional facility by arranging for an examination to be 
conducted at the correctional facility at which he is 
incarcerated to determine the likelihood that his current 
back disorder is related to an event of his honorable active 
duty service.  

If the veteran remains incarcerated and efforts prove it is 
not possible to have him physically examined, a VA examiner 
should review the veteran's medical records and provide an 
opinion concerning the likelihood that his current back 
disorder is related to an event of his honorable active duty 
service.  

VA also has a duty to notify a claimant regarding the 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(b)(1) (2007).  As part of this duty to notify, VA is 
required to inform the veteran that when service connection 
is granted, a disability rating and effective date of the 
award is assigned.  VA is also required to explain how the 
disability rating and effective date are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not been provided with such notice with respect 
to this claim.  On remand, the veteran must be provided 
notice pursuant to Dingess/Hartman.

Accordingly, the case is REMANDED for the following action:

1.  Please make an attempt, to the extent 
reasonable and feasible, to provide the 
veteran with an examination of his back to 
determine the likelihood that any current 
disabilities found on examination are 
causally related to an event during the 
period of the veteran's honorable active 
duty service (i.e. prior to November 17, 
1964).  The AOJ-- to the extent reasonable 
and feasible--should consider (1) 
attempting to arrange transportation of 
the claimant to a VA facility for 
examination; or (2) contact the 
correctional facility and have their 
medical personnel conduct an examination 
according to VA examination work sheets, 
or; (3) send a VA or fee-basis examiner to 
the correctional facility to conduct the 
examination.  

The medical examiner should be instructed 
to review all pertinent records associated 
with the claims file and offer an opinion 
as to whether any low back disorder found 
on examination is more likely than not 
(i.e., probably greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to the either the pelvic fracture 
with subsequent back pain sustained in May 
1963, or the September 1964 injury in 
which the veteran fell down the stairs.  
The examiner must be informed that the 
veteran is not entitled to service 
connection for any disabilities incurred 
as a result of injuries or events 
occurring during his period of 
dishonorable service (i.e. November 17, 
1964 to February 12, 1967).  The medical 
examiner may consider service medical 
records during the dishonorable period, 
but must treat them as if they were 
records of treatment received after 
service.  Please send the claims folder to 
the examiner for review in conjunction 
with the examination. 

2.  In the event efforts to provide the 
veteran with a medical examination prove 
that such an examination is not possible, 
the AOJ must provide the veteran's claims 
file to an appropriate medical 
professional for an opinion as outlined 
above.  

3.  Provide the veteran with notice of the 
disability rating and effective date 
elements of a service connection claim in 
conformity with Dingess/Hartman.  

4.  Thereafter, the veteran's claim of 
entitlement to service connection for a 
back disability should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




